Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
            Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 6, 14, 16, 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herle (US20160204408).
2.	Regarding claims 1-3, 6, 16, and 18, Herle teaches an energy storage device (see Fig. below) comprising a first electrode, a second electrode, and an ion exchange membrane between the first and second electrodes, wherein the ion exchange membrane comprises: a polymer membrane comprising an ion conductor having a cation-conducting group or an anion-conducting group; and an ion-permeation preventing additive dispersed in the polymer membrane in the state of being mixed with the ion conductor, wherein the ion-permeation preventing additive is a columnar porous metal oxide (see Fig. below).

    PNG
    media_image1.png
    694
    752
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Herle (US20160204408) as applied to claim 1 in view of Chan (US20030194598).
4.	Regarding claims 4 and 5, the complete discussion of Herle as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 4 and 5.
5.	Chan teaches the columnar porous metal oxide has an average pore size <2 nm [0032], wherein the columnar porous metal oxide having a variable aspect ratio of 30:1, 50:1, or about 100:1 [0032], and a thickness (reads on height) of 137 nm [0024] for the benefit of optimal electrical conductivity.
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herle with Chan’s teachings for the benefit of optimal electrical conductivity.

7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herle (US20160204408) as applied to claim 1 in view of Lamblin et al., WO2017050749 (EP3352902 is the equivalent English translation used here).
8.	Regarding claims 7 and 8, the complete discussion of Herle as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 7 and 8.
9.	Lamblin teaches a porous substrate comprising ZnO [0014] has a hexagonal prismatic shape in which a plurality of pores is arranged in a hexagonal shape when viewed in a sectional view in a direction perpendicular to a height direction of the column (crystal structure of ZnO corresponding to the hexagonal wurtzite structure [0049]), and wherein the porous metal oxide of hexagonal prismatic shape has a hexagonal electron diffraction pattern, a d.sub.100 value of which is 18 .ANG. or more, and has a benzene adsorption capacity (@ 50 torr, 25.degree. C.) of 15 g/100 g (grams of benzene/grams of porous metal oxide) or more (diffractograms indicate a crystal structure of ZnO corresponding to the hexagonal wurtzite structure and diffraction peaks associated with the (100) [0049] for the benefit of exhibiting remarkable photocatalytic activity to degrade all kinds of micropollutants present in water [0034].10.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herle with the teachings of Lamblin for the benefit of exhibiting remarkable photocatalytic activity to degrade all kinds of micropollutants present in water


11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herle (US20160204408) as applied to claim 1 in view of Deckman et al. (US5716527).
12.	Regarding claim 9, the complete discussion of Herle as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 9.
13.	Deckman teaches 100-x wt % of colloidal metal or metal oxide and x wt% colloidal zeolite, where x is at least 0.01 (col. 7 ln 38-42) for the benefit of columnar zeolite crystals (col. 6 ln 27-35) for the benefit of the crystals which are contiguous, i.e., substantially every crystal is in contact with one or more of its neighbors. (col. 4 ln 8-15)
14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herle with the teachings of Deckman of x wt% colloidal zeolite, where x is at least 0.01 (col. 7 ln 38-42) for the benefit of columnar zeolite crystals (col. 6 ln 27-35) for the benefit of the crystals which are contiguous, i.e., substantially every crystal is in contact with one or more of its neighbors. (col. 4 ln 8-15).


15.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herle (US20160204408) as applied to claim 1 in view of Lee et al. (US20140154594).
16.	Regarding claims 11 and 12, the complete discussion of Herle as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 11 and 12.
17.	Lee teaches a polymer electrolyte membrane comprising: a porous substrate; a self proton conducting material dispersed in the porous substrate; and
an ion conductor impregnated in the porous substrate, wherein the self proton conducting material comprises an inorganic particle functionalized with an azole ring (see claim 1) such as pyrazole, imidazole, triazole, tetrazole, thiazole, or oxazole (see claim 3) in an amount of 1wt % for the benefit of increased ion conductivity of the composite electrolyte membrane [0024].
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herle with the teachings of Lee for the benefit of increased ion conductivity of the composite electrolyte membrane. 

19.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herle (US20160204408) as applied to claim 1 in view of Umeda et al. (US20170125832).
20.	Regarding claims 10 and 20, the complete discussion of Herle as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 10 and 20.
21.	Umeda teaches a redox flow battery comprising a polymer electrolyte [0150] comprising crown ether such as 18-crown-6 [0133] for the benefit of additives to enhance the mechanical strength and heat stability [0149].
22.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herle with the teachings of Umeda for the benefit of additives to enhance the mechanical strength and heat stability.

23.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herle (US20160204408) as applied to claims 1, 14 and 16 in view of Roelofs et al. (US20140120431).
24.	Regarding claims 15 and 17, the complete discussion of Herle as applied to claims 1, 14 and 16, is incorporated herein. However, they are silent about the limitations of claims 15 and 17. 
25.	Roelofs teaches the volume of additives such as ionomer may be up to 0.5% of ionomer [0099], and the coating layer (casting dispersion had a polymer concentration of 8.8% or 10.9%) [0135-0140] for the benefit of raising the electrical efficiency and/or conductivity of the membrane electrode assembly [0003].
26.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herle by optimizing the amounts of Roelofs’ coating layer (casting dispersion had a polymer concentration of 8.8% or 10.9%) [0135-0140] for the benefit of raising the electrical efficiency and/or conductivity of the membrane electrode assembly [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722